972 F.2d 1354
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Russo BAILEY, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5065.
United States Court of Appeals, Federal Circuit.
June 9, 1992.

Before MAYER, Circuit Judge, COWEN, Senior Circuit Judge, and RADER, Circuit Judge.
PER CURIAM.


1
The January 15, 1992, order of the United States Claims Court, No. 91-31C, denying Russo Bailey's application for attorney fees pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d) (1988), is  affirmed.   Naekel v. Department of Transportation, 845 F.2d 976, 981 (Fed.Cir.1988), held that 28 U.S.C. § 2412(d)(1)(A) does not authorize payment for attorney fees for time spent litigating pro se.   Bailey's request of $150.00 is incontestably a request for attorney fees, not expenses.   Accordingly, he is not entitled to compensation.   We do not reach Bailey's demand for $6,987 because it was not mentioned in the Claims Court, and we will not consider it for the first time on appeal.   Cheyenne River Sioux Tribe v. United States, 806 F.2d 1046, 1053 (Fed.Cir.1986).